                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

ZACH HILLESHEIM,                               )           Case No.: 8:19-CV-00112
                                               )
                        Plaintiff,             )
                                               )
vs.                                            )           ORDER OF DISMISSAL
                                               )
KTC, LLC,                                      )
                                               )
                        Defendant.             )


       THIS MATTER COMES BEFORE THE COURT upon the Stipulation of the Parties that

this case be dismissed, with prejudice, except for enforcement purposes, with each party to bear

his or its own costs.

       Upon consideration of the Stipulation, and being duly advised in the premises, the Court

approves of the parties’ Stipulation.

       IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that this action is hereby

dismissed, with prejudice, except for enforcement purposes, and each party shall bear his or its

own costs.

                   18th day of _____________,
       DATED this _____         September     2019.



                                            ___________________________________
                                            District Court Judge Brian C. Buescher
